Via Baltica (debate)
The next item is a statement by the Commission on Via Baltica.
Member of the Commission. On behalf of the Commission, and replacing my colleague, Commissioner Dimas, who is unable to participate today because of serious health problems, I would like to make a presentation on the situation and to explain why the Commission applied to the Court.
The Polish authorities gave the green light to the construction of the Augustów bypass, which cuts through the unique Rospuda valley in a forested Natura 2000 site, despite the initiation of previous infringement procedures. A letter of formal notice, covering the Augustów bypass among other things, was addressed to Poland on 15 December 2006, while the decision authorising the start of the works was issued by the Polish authorities on 2 and 9 February 2007.
The Rospuda valley is the last peat bog system of its kind in Europe. Therefore, the Commission is of the opinion that, if the project is executed in its current form, it would be in breach of the directives on birds and habitats. On 28 February 2007, the Commission issued a reasoned opinion on an urgent basis requesting Poland to comply with EC environmental law within a week. Having found the response of the Polish authorities unsatisfactory, the Commission decided on 21 March to refer the case to the Court of Justice. The decision provides for a request for interim measures, which means the suspension of construction works until the judgment of the main case is delivered, in order to avoid irreversible damage to the Natura 2000 site concerned.
on behalf of the PPE-DE Group. - Madam President, perhaps first we could send our good wishes to Commissioner Dimas and wish him a speedy recovery.
Secondly, let me say to my Polish friends that this is not an issue which is getting at Poland. There are many Member States who have been subject to pressure from Parliament and the Commission when a development proposal is potentially damaging to the environment.
I think in this case, though, we have a serious case which is going to be a test of will of the Commission, of the policy and certainly of this Parliament too. We have irreversible damage in prospect for the habitats of a large number of species from eagles to woodpeckers, to capercaillie, wolves and lynx. I welcome the Commission taking the steps of going to the ECJ and I certainly welcome the subsequent decision to seek a special procedure from the ECJ to make an order urgently requiring Poland to stop the works pending the proper full decision. That is sensible. The ECJ President granted that on 18 April and I hope that is a very strong message to the Polish authorities who are involved with this scheme. But regrettably, it appears that Poland is ignoring that and proceeding, at least in part, with construction works for two of the projects in north-east Poland.
So my request to the Commission is to insist that we look seriously at alternative routes, because we believe, and my committee believes, that there are alternatives which would be much better for the environment. We believe that they must be fully explored, they must use the strategic environmental assessment principles and that only if those are complied with should we agree to this road corridor proceeding.
I hope the Commission will take that message to her colleague. I hope it will make him better. It will certainly make it better for the Polish environment if we comply with the rules.
on behalf of the PSE Group. - (NL) Madam President, my group supports the Commission in this dispute with the Polish Government.
With its environmental directives, including the Habitat Directive and the Bird Directive, the European Union has made a vital step towards the sustainable development of our continent. The directives are a great success. The areas where they apply often form part of Europe's Natura 2000 network, which network of protected nature conservation sites located in the Member States is at the heart of the EU's environmental policy and of the preservation and recovery of biodiversity. They give the protection of nature and the environment an enormous boost.
In some cases, this goes against the local and national grain. Politicians easily yield to pressure on the basis of short-term economic interests, instead of standing up courageously for a clean environment for the sake of future generations.
Needless to say, the Via Baltica is of major economic importance. This is beyond dispute. Moreover, it is essential to open up Northern and Eastern Europe, and to link up the Baltic states with the west of Europe. Increased prosperity and wellbeing in Poland are in the interest of the whole of Europe.
This is why billions of euros from the Structural Funds are being invested in that country, and everyone will understand that the residents of the city of Augustov are keen to see the end of the dangerous, noisy traffic pollution caused by lorries.
Traffic will need to be diverted away from the city centre. At what cost, though? The Rospuda valley is a unique area, a special protection zone under the Birds Directive, and it should, on account of its extraordinary value, also fall within the scope of the Habitat Directive. Poland has enormous natural resources, with a landscape of outstanding natural beauty. It is these resources that hold the key to Poland's economic future.
In the Netherlands, we faced a similar situation not so long ago, with the construction - that was subsequently turned down - of a new motorway cutting across some of the Naardermeer, the Naardermeer being the oldest nature conservation site in our country which falls within the scope of the European Birds Directive. This situation was comparable to the Polish nature conservation area where the Via Baltica is planned.
The Commission was right to warn the Polish Government against the construction of this section of the motorway. As a European Member State, Poland has the duty to protect the Rospuda valley, and, whilst it has proposed measures that are intended to compensate for the destruction of part of the nature conservation area, this compensation is inadequate.
The study into possible alternative routes has not been carried out fully. There are other routes conceivable that could prevent irreparable damage being done to the area.
In mid-June, this House's Committee on Petitions will be sending out an inquiry mission that will be looking into the complaints by Polish citizens who do not want to see the valley destroyed.
Although we will hear all parties and weigh up all arguments, one thing will be paramount: that the Via Baltica should not be allowed to damage one of Europe's most attractive nature conservation sites. The construction of this road should not contravene European environmental laws which Poland has also signed. Pacta sunt servanda: treaties are there to be complied with.
Madam President, we can view the case of the Via Baltica and the Rospuda Valley from two different perspectives which should not be contradictory.
The first point of view is a practical one, involving the people who live there and who use those roads. It is not only Poles who are affected, but also the inhabitants of the Baltic states and Scandinavia. It is a real problem which we cannot ignore. Many people die on these roads. These people have a right to roads that are built to the highest standard possible and they have a right to travel in comfort and safety.
The other issue at stake here is that of the authorities taking responsibility for decisions that they make. It is not true, in spite of attempts to prove to the contrary, that there is no alternative route. There is an alternative. It is possible and practical to implement and needs only the necessary political will. In Poland, this issue has been debated for many years. We, together with a group of Members of the European Parliament, drew attention to this problem last year when we tabled a question to the Commission and appealed to the Polish Government to stop this project from going ahead, as it would be a good idea for the project to already comply with European standards at the planning stage.
The second issue is that of lessons learnt. This is the first case of its kind in Poland, and sets a precedent. We, as Members of the European Parliament, and the European institutions should take care to ensure that, for the good of citizens and in order to improve their safety, all Member States plan their investment projects properly, in line with European Union directives and environmental protection standards.
This can be achieved. There are no contradictions. This lesson has to be very effective. We, the Group of the Alliance of Liberals and Democrats for Europe, therefore strongly support a solution that will allow the Via Baltica to be built as soon as possible. However, this solution also needs to quickly lead to a breakthrough based on the fact that it is pointless to insist on bad decisions that damage the environment.
on behalf of the UEN Group. - (LV) Thank you, Madam President and Mrs Grybauskaitė. First of all, I would like to say that, on becoming acquainted with the history of this section of road, it certainly seems to me, as a Latvian citizen, that it has been known for several years that this stretch of road was going to be built. It is possible that the agreement of the Natura 2000 territories by the previous Polish Government was perhaps not conducted in the best manner. As a result, however, this delay is causing not only residents of Poland to suffer, particularly those in the eastern region, who may use this stretch of road every day, but also three entire European Union Member States - Estonia, Latvia and Lithuania - and not only citizens travelling to the European Union but also a large section of industry, since 4 500 lorries pass through the town of Augustów daily via this stretch of road. I would really very much like a compromise to be reached that would not further delay the already delayed construction of this road. It worries me that these three Baltic States are in fact not connected with the European Union via a normal, modern highway. These three Baltic States are not connected with the European Union through Poland by rail, since it seems that the Rail Baltica section in this region will encounter the same difficulties in complying with environmental requirements. Nor are these three Baltic States even connected with the European electricity market at the Poland-Lithuania border. So I call on the Commission and all other parties, including the Polish Government, which can reach these decisions within a reasonable length of time, to reflect upon this issue not only from the viewpoint of Poland and Europe's environmental needs, but also from the point of view of the interests of these three European Union Member States. Thank you.
on behalf of the Verts/ALE Group. - (ES) Madam President, the Polish Government is issuing a challenge to the European Institutions.
European environmental legislation must be applied. The directive on natural habitats is there to be applied. The way we deal with this issue will be crucial. We must either take Community law seriously, and take the application and use of European funds for great infrastructures seriously, or the whole thing will gradually become pointless.
I have had the pleasure of visiting the beautiful and unique area of the Rospuda Valley, and I can state that this project is absurd. It is also practically impossible from a technical point of view, given the marsh area that it has to cross. At the same time, I can state that there are clear alternatives which are more viable, more economical and which could serve the same purpose as this road.
People suffering from lorry traffic in Eastern Poland, in Augustów, are hostages to the political game being played by the Polish Government in relation to other issues. It is a political challenge to the European Commission, which is combined with other political issues. It is the inhabitants of the area and nature that are going to suffer as a result.
Furthermore, the alternatives to this road which runs through the forest have the support of the preliminary study, the strategic environmental study, carried out by the Scott Wilson consultancy, which is a highly prestigious international consultancy. It is not true, therefore, that the option of this road via the Via Baltica through the Rospuda Valley is the only possibility. Not at all.
The seriousness of this Parliament and the seriousness of European environmental legislation is at stake. I hope that the European Commission will stand firm, and that means not sending any more regional funds until Poland realises that being part of the European club means obeying the rules.
on behalf of the GUE/NGL Group. - (NL) Madam President, most of the EU Member States that acceded in 2004 and 2007 possess well-developed railway networks.
Unfortunately, this railway network has, in the last 15 years, been pared down, and there have been cutbacks also in the maintenance of it. Moreover, in many cases, the old railway companies have not received from the state the compensation they thought they could count on beforehand for their operating shortages, and this has the effect of deterring new enterprises that would otherwise be keen to take part in tenders, and so the likelihood is that the railway network will be used less and less and that rolling stock will become unusable.
These countries once had a huge head start over the west of Europe in the area of rail transport, but it has thus been lost, and their environment is particularly vulnerable too.
Fewer tracks does not mean less traffic. In order to channel this traffic elsewhere, all attention is now focused on investments in motorways. Roads like these were around 15 years ago, except that they were limited to the busiest routes, particularly around the big cities. New roads of this sort will now be built very quickly.
In an effort to limit costs, the interests of nature and the landscape are often overlooked. The shortest possible route cutting through areas considered empty is preferred, and there is no money for diversions, tunnels or bridges for wildlife.
Poland is not the first, or only, country to face this problem. The same thing occurred years ago in the Czech Republic, which planned a connection from Prague to Dresden and also in Bulgaria when a link was planned between Sofia and Thessaloniki.
The way in which valuable nature conservation areas are handled does not only make the national, but also international, news, as international nature and environmental organisations draw attention to this. They also point out that the European Union is partly responsible for destroying the environment if it helps to finance bad projects of this kind. I have been urging the European Union to refuse any responsibility in this matter for years.
On 2 July 2002, Commissioner Wallström stated by way of response to my written requests that Poland should adapt its Via Baltica plans. I would remind her that, according to the original plan, the Via Baltica avoided this vulnerable area, but that these plans were subsequently reviewed in a bid to better serve other cities. What the European Union should insist on is a return to the original plan that was drawn up a long time ago.
on behalf of the IND/DEM Group. - (NL) Madam President, it is a good thing that we, despite the urbanisation that goes hand in hand with increasing prosperity, still boast valuable nature conservation areas within the European Union's borders. These areas form part of the Natura 2000 network, which does something very important by ensuring that nature in the European Union is accorded a protected status, and, for example, by helping to maintain biodiversity.
We approved Mr Adamou's proposal only this week, in which a stand is made for maintaining biodiversity. Moreover, the Natura 2000 status ensures that the nature conservation areas remain intact for posterity.
At least, that is how it should be. Not every government appears to realise this, as was evident last year. The Polish Government seeks to build the new road, the Via Baltica, right across the Natura 2000 area of the Rospuda Valley.
Along with a delegation of the Committee on the Environment, Public Health and Food Safety, I have visited the Rospuda valley and was able to see for myself how unique and valuable this Polish nature conservation site is. It is totally beyond me that it is the Polish Environment Minister, no less, who is in favour of this project, even though sound alternatives are available. He, of all people, should surely realise what disastrous effects this project could have.
By way of compensation for the construction of the road, it is intended to plant a million trees to the north of the region, despite the adverse effects this will have on nature. I know that this is a very sensitive issue in Poland. For traffic safety, it is necessary for the Via Baltica to be in place soon, provided it is tailored to regional circumstances with minimum adverse effects on the environment.
I am delighted that the Commission has issued warnings to the Polish Government, and that, when it received no response to its demands, it brought the matter before the European Court of Justice. It is to be hoped that the Court's ruling of 18 April, according to which the Polish Government should stop the compensation measures with immediate effect, will be a message for the future - a message that Member States cannot simply tamper with valuable nature conservation sites.
- (PL) Madam President, the planned construction of the Via Baltica has caused a lot of controversy, as have many other trans-European transport routes. Having studied the Commission's statistics on the subject, it is clear that a number of Member States have considerable problems related to planning infrastructure projects in the areas covered by the Natura 2000 network, namely Austria, Spain and Portugal.
At the moment, the Polish Government still wants to continue the construction of the Augustów bypass which will pass through the Rospuda Valley. It argues that the decision regarding the project was made before Poland joined the European Union, when Poland was not bound by the strict requirements of the European Union directives on birds and habitats. The European Commission is accusing Poland of infringing these directives as a result of its investment in the road building project. For Poland, road safety is the argument that speaks in favour of constructing the bypass. However, the environmental criteria that need to be fulfilled in the implementation of this project, seem to have been forgotten.
However, in spite of the current situation, we cannot allow talks on the issue of the ring road to stall. The problem has to be solved in the form of a compromise which will be satisfactory for both sides. Both arguments, namely those concerning environmental aspects and road safety, are equally important and will affect hundreds of similar projects in Poland and elsewhere. We should make cooperation mechanisms more efficient at various levels and adapt the regulatory criteria to the current environmental and social situation.
However, I would appeal for similar requests for debate to be treated equally in the future. To this day, in spite of the support of over 60 Members, no permission has been granted for a debate on the biggest environmental threat resulting from the construction of the North European Gas Pipeline under the Baltic sea. I would like to remind you that over 10% of marine areas are part of the Natura 2000 network and no one, literally no one, has taken this issue up in the European Parliament.
At the moment, when important areas of biodiversity are being destroyed before the very eyes of environmentalists and the whole of Europe, there seems to be no will to discuss the issue of the environmental threat to our only internal sea, namely the Baltic.
(PL) Madam President, the Polish PSE delegation in the European Parliament has stressed the need for the construction of the Augustów bypass for a long time.
However, the chosen construction plan for the new road, which will pass through the Rospuda Valley, will certainly have a negative impact on the ecosystem, which is unique in Europe and is located in an area that is protected by the Natura 2000 programme. Allowing the Augustów bypass to pass through the valley will cause irreparable damage to the natural environment, including the destruction of 20 000 trees and the disappearance of extremely rare plants and animal species. Sadly, we need to be aware of the fact that any alternative to the ring road will have an impact on the natural environment in that region. We should opt for the project whose negative impact on the unique fauna and flora in the Rospuda Valley will be as small as possible.
Representatives of the Law and Justice party, which currently governs Poland, assured us before the elections that the Via Baltica, which includes the Augustów bypass, will avoid the most precious natural areas. Now they are breaking their promise. The Polish authorities have had time to reconsider the location of the bypass. However, they have ignored the environmentalists' suggestions that changing the route of the motorway would avoid damaging the environment and would save money. The Minister for the Environment did not take advantage of opportunities to reconcile the interests of the residents of Augustów, who are campaigning for a motorway, and those who seek to protect the environment. The Polish Government is ignoring the problematic fact that this investment will be incredibly expensive and will place a large burden on the Polish taxpayers, as the European Union will not contribute to the construction of the road in an area where, according to the habitats directive, it is forbidden to destroy the environment. Moreover, given the European Commission's negative assessment of the project, further work on the construction of the road may make Poland liable for fines amounting to millions of euros. This will be a burden which Polish taxpayers will have to bear.
In my view, Prime Minister Kaczyński's proposal to hold a local, regional referendum on the Augustów bypass, and its route through the Rospuda Valley, is simply a sign that the Polish Government wants to shirk its responsibility for home affairs and is an unnecessary bone of contention for Polish society. The referendum was held because local government elections were being held in the Podlasie Voivodship at the same time. However, it was obvious from the start that the result of this referendum would not be binding for the European Court of Justice, which is currently dealing with the matter. It is therefore irrelevant and these kinds of activities only serve internal political ends. In addition to this, I would like to point out that, according to Polish legislation, a referendum is only valid if the turnout is over 30% of those eligible to vote. The turnout on Sunday did not exceed this threshold.
The natural environment is one of our greatest treasures, and yet we do not do enough to protect it. I think that the Polish Government should make a real effort to draw up alternative solutions to the problem as soon as possible.
(LT) Madam President, ladies and gentlemen, the Augustavas bypass should become part of the Via Baltica. This is very important to the city of Augustavas, where about 1.5 million vehicles annually drive through the centre of the city.
The European Commission has appealed to the European Court of Justice against Poland's building of the Augustavas bypass on the Via Baltica, which was commenced before Poland joined the EU. The appeal is based on claims that the environmental protection requirements of the Rospuda Valley, through which the projected viaduct must pass, will be violated. The territory is protected by the Natura 2000 programme.
However, no such environmental protection issues have been raised concerning the Nord Stream gas pipeline, which is projected to pass through Natura 2000 territory and which may lead to unpredictable ecological consequences.
Poland is seeking ways of solving the problem, perhaps by building a considerably more expensive tunnel. However, the people of Augustavas want to live quietly. No one is concerned about the residents suffering from pollution.
I have asked the Commission what solution there might be, apart from a prohibition on building the bypass, and what help Poland might get. It was explained to me that in keeping with the principle of subsidiarity, the Commission is not empowered to dictate concrete solutions to Member States nor to prescribe expenditure.
Perhaps it is time to review the Commission's powers?
Will residents of the Baltic countries be obliged to travel to Europe only by air?
(PL) Madam President, the natural environment is very important. Indeed, it is one of the most important issues today. The natural world is an independent part of our surroundings. We did not create it and we should certainly protect it.
However, protecting the environment cannot become an alibi for certain small groups of environmental activists who resort to blackmailing specific regions and governments. For reasons that are rather more political than environmental, and due to expected material gains, these groups are trying to block the construction of roads, bypasses and airports. A classic example of the misuse of environmental arguments is the campaign against the construction of an airport in Świdniku, near Lublin, in Poland. The colony of marmots is the reason given. However, no mention is made of the fact that this was not their original habitat and that, according to experts, they could be safely relocated to another site.
Similarly dubious arguments are used by environmentalists to argue against other planned investments in Central and Eastern Europe, including the Via Baltica. No mention is made of the fact that a referendum in Poland produced a definite majority in favour of the project in the region where the bypass is supposed to be built.
European environmental regulations cannot be applied automatically, without acknowledging that specific cases exist. We should use our common sense and not be led by ideological feelings. Use of the environment as a scarecrow could be prevented by more investment in infrastructure in the new Member States. Let us not forget that these investments really do influence peoples' quality of life, and that their right to good quality infrastructure is at least as important as environmental considerations.
- (PL) Madam President, it is true that Poland, which has done a lot since starting its programme of reforms 18 years ago, has unfortunately neglected the building of roads. That is a fact.
We are now quickly trying to make up for lost ground, although this is clearly far from easy. One of the hurdles in our path consists of environmental restrictions. We should bear in mind that when Western Europe was building roads that covered a significant proportion of its territory, no such restrictions existed on the construction of transport networks. Now, a conflict has erupted.
However, nature is not mute in this conflict. Various environmental groups speak on behalf of the environment. Indeed, they often speak too loudly, forgetting that man is also an important, if not the most important, part of this ecosystem. Indeed, it is man who needs to be protected, first and foremost.
It is regrettable that the conflict surrounding the construction work in the Rospuda Valley has escalated to such an extent and that it has become so complicated, including its political dimension. Is there a way out? Is there a sensible solution which could satisfy both sides? I am afraid that the answer is no and that the Commission has to choose. A decision has to be made.
I personally think that the road should be built. However, permission for the work should include a strict list of conditions that have to be met in order to minimise damage to the environment. This is because, let us admit, losses cannot be avoided. They accompany civilisation, as progress is never free. Everything has its price.
(PL) Madam President, the Via Baltica is most important in terms of increasing cohesion within the European Union. It is important in terms of decreasing the temporal distance separating the Baltic states, namely Lithuania, Latvia, Estonia, and indirectly also Finland, from the rest of the European Union, by means of access through Poland. The benefits for the Union and for Europe seem to be significant and measurable.
I am also aware of the very difficult situation in which the inhabitants of Augustów find themselves, as an increasingly large number of lorries, passenger vehicles and buses continues to pass through the town. Those people cannot continue to live like this. This region of Poland is very rich in natural resources: flora, fauna, lakes, forests and the entire landscape. Any road in this area will have a negative impact on the environment. However, it is simply impossible to avoid this region altogether. The road will give Europeans access to these landscapes and bring them closer, while not building the road will mean that the region will remain an inaccessible fortress.
In spite of the fact that the current Polish Government's stance has sometimes been less than professional, I would like to ask the Commission to take these aspects into account. It is possible and necessary for the Commission and the Polish Government to effectively seek a solution that will be beneficial to the Union, the citizens and bring relief to both the inhabitants of Augustów and the drivers of the vehicles passing through the area, without causing too much damage to the environment. During the mid-1990s, I was the Minister of Transport in Poland. I supported the project then, as I thought that it was necessary. Today, I continue to support the construction of the Via Baltica.
(PL) Madam President, it is my duty as a Polish Member of the European Parliament to inform my colleagues that the case of the Via Baltica has two sides to it. The first is environmental and the other is political.
The worst thing in this case is that the European Commission has also become involved in local electoral conflicts. I would like to take this opportunity to mention the fact that the European Commission has recently become too frequently and unnecessarily involved in matters which fall within the remit of Polish national and local government. That is why we will soon be hearing a lot about the E-19 road.
This begs the question: what does the Commission want? In Poland, people say that it wants to block resources allocated to Poland for the construction of motorways. Perhaps it would be better for the Commission to deal with issues such as GMOs in Europe, as this is the reason why we are facing the threat of an environmental and biological disaster, or perhaps the Schmidt farms, whose increasing pollution of the environment continues to go unpunished. There is much to do and there is no need to interfere with those who are doing an honest job.
(PL) Madam President, the European Commission decided to file a case against Poland at the European Court of Justice because it began to build a section of road that was 1 500 metres longer than the road that is currently used by lorries and five kilometres of which infringes on land protected by the Natura 2000 programme. The current state of the road is so appalling that residents have dubbed it the 'road of death'. In 2006 alone, 14 people died and 25 were injured on that stretch of road near the small town of Augustów. Postponing the construction of the road by three to five years, as this is the minimum amount of time that the Court will need to deal with the case, and perhaps having to start from scratch with the investment process, may lead to another 40 to 70 deaths.
I would also like to mention the noise pollution created by the thousands of lorries which pass through Augustów and the potentially lethal threat of accidents involving lorries transporting dangerous goods through built-up areas.
The habitats directive permits investment in projects on Natura 2000 land in exceptional circumstances, if compensation is offered. Last Sunday, nearly 92% of local residents voted in a referendum in favour of the designated new route. Is this stance on the part of the residents not enough reason to withdraw the case filed at the European Court of Justice?
If the Commission does not decide to withdraw its complaint, it will show that it has not been able to fairly balance the opinions of a small but significant minority in the Directorate-General for the Environment, environmental groups and eco-terrorists, as well as the expectations and needs of the inhabitants, which both the mayor and the Marshall of the Voivodship presented to the Commission.
In this situation, if the alternative methods for building a bridge across the Rospuda Valley do not satisfy the Commission, a serious conflict may erupt, which threatens to permanently paralyse and block the road that is currently used. In view of how determined the local residents are, and I know that they are because I, unlike the others here, actually live in that area, anything is possible. If the aforementioned road is not going to be built soon, we should perhaps consider opening negotiations with Russia, Belarus and Ukraine, with a view to diverting transit traffic from the Baltic states through these countries.
(ET) Madam President, as a representative of Estonia, I would like to emphasise the importance of the Via Baltica. Historically, this has, for us, been an important connection with European countries, and it must be developed so that it becomes quick and safe. Today it is neither.
This spring, for instance, it took more than 12 hours to get from Tallinn to Warsaw by car, and this is not as it should be. Thus we wholeheartedly welcome the opportunities offered by the Tenth Framework Programme for the construction of the motorway. That being said, a good road does not justify abandoning all environmental requirements. Nor are such roads likely to lead us to a happy future. Unfortunately, the Polish incident casts a shadow over the entire Via Baltica project, which is of vital importance for the Baltic region in particular.
We hope that the European Court of Justice will soon make its decision and that a compromise can be reached between the Commission and the Polish authorities as soon as possible. I would like to reiterate the importance of all connecting links between the Member States of the European Union - whether they be roads, railways or power lines. We cannot feel like full members of the European Union if these connecting links are virtually absent or in very poor condition.
Madam President, I understand the sensitivity of this issue. We are talking about trans-European networks, about trans-European works and roads and people who are living near these roads.
We understand that this project started before the entry of Poland into the European Union. However, I would like to stress, on behalf of the Commission, that certain procedures need to be followed before large programmes can be started, in particular impact assessments. The Commission is urging Poland - as it is now its responsibility - to complete the impact assessment as soon as possible.
In comparison, and in reply to the question on the North Stream proposal, the project concerned has not yet started; the impact assessment is ongoing and this project can only start after the impact assessment is completed. That is a different matter. It is the opposite with the Via Baltica situation. There has been no impact assessment; the process is only halfway through, but the works are ongoing.
The works are ongoing outside Natura 2000. We do not have any information that Poland is breaching any decision of the Court. I can also confirm that no European financial resources have yet been given to the project.
There were some comments concerning the Commission's responsibilities and powers. They are outlined in the European Treaties. If you want to change them, then you will have to change the Treaties.
The debate is closed.
Written statements (Rule 142)
in writing. - (PL) Madam President, Poland, Lithuania and Latvia need both the Via Baltica and other investments in road-building projects, as well as measures to protect the natural environment, including the Rospuda Valley. We cannot cut certain areas of the Union off from other regions and countries simply because of environmental protection requirements.
However, we cannot ignore the environment and use the need for infrastructural improvements as a way of justifying any decision we make. Experts tell us that there are alternative routes that do not damage the environment as much as the current plans. If that is the case, then we should focus on bringing forward their implementation, rather than stubbornly sticking to this less than ideal solution.
This problem is stirring up a lot of emotion in Poland. It seems that it would be more sensible to find a solution that is based on facts. The coalition governing Poland has made the issue extremely political. It has even forced a local referendum, which it is difficult to view as anything other than an attempt to use the issue of the route of the Via Baltica for their own purposes as the referendum took place at the same time as the regional elections. Furthermore, the referendum is not binding either for the European Court of Justice or even for the Polish authorities.
The best solution for the inhabitants of the region and future road users would seem to be a compromise at a European level, in order to make sure that the principle of sustainable development does ring hollow.
(The sitting was suspended at 11.35 and resumed at 12.00)